 


 HCON 90 ENR: Directing the Secretary of the Senate to make a technical correction in the enrollment of S. 1356.
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fourteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and fifteen 
H. CON. RES. 90 
 
 
November 16, 2015 
Agreed to 
 
CONCURRENT RESOLUTION 
Directing the Secretary of the Senate to make a technical correction in the enrollment of S. 1356. 
 
 
That in the enrollment of the bill S. 1356, the Secretary of the Senate shall make the following corrections: (1)Amend the title so as to read: An Act to authorize appropriations for fiscal year 2016 for military activities of the Department of Defense, for military construction, and for defense activities of the Department of Energy, to prescribe military personnel strengths for such fiscal year, and for other purposes..  
(2)In the table of contents in section 2, in the item relating to section 1242, amend Ukrainian Republic so as to read Ukraine.  (3)In the table of contents for title XII before section 1201, in the item relating to section 1242, amend Ukrainian Republic so as to read Ukraine.  
(4)In the section heading of section 1242, amend Ukrainian Republic so as to read Ukraine.  (5)In section 1242, amend the Ukrainian Republic so as to read Ukraine each place it appears in subsections (a)(1) and (b). 
(6)Strike section 4201 and insert the following:  4201.Research, development, test, and evaluation   SEC. 4201. RESEARCH, DEVELOPMENT, TEST, AND EVALUATION(In Thousands of Dollars) LineProgramElementItemFY 2016 RequestAgreement Authorized  RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY BASIC RESEARCH 0010601101AIN-HOUSE LABORATORY INDEPENDENT RESEARCH13,01813,018 0020601102ADEFENSE RESEARCH SCIENCES239,118259,118  Basic research program increase[20,000] 0030601103AUNIVERSITY RESEARCH INITIATIVES72,60372,603 0040601104AUNIVERSITY AND INDUSTRY RESEARCH CENTERS100,340100,340  SUBTOTAL BASIC RESEARCH425,079445,079  APPLIED RESEARCH 0050602105AMATERIALS TECHNOLOGY28,31428,314 0060602120ASENSORS AND ELECTRONIC SURVIVABILITY38,37438,374 0070602122ATRACTOR HIP6,8796,879 0080602211AAVIATION TECHNOLOGY56,88456,884 0090602270AELECTRONIC WARFARE TECHNOLOGY19,24319,243 0100602303AMISSILE TECHNOLOGY45,05353,053  A2/AD Anti-Ship Missile Study[8,000] 0110602307AADVANCED WEAPONS TECHNOLOGY29,42829,428 0120602308AADVANCED CONCEPTS AND SIMULATION27,86227,862 0130602601ACOMBAT VEHICLE AND AUTOMOTIVE TECHNOLOGY68,83968,839 0140602618ABALLISTICS TECHNOLOGY92,80192,801 0150602622ACHEMICAL, SMOKE AND EQUIPMENT DEFEATING TECHNOLOGY3,8663,866 0160602623AJOINT SERVICE SMALL ARMS PROGRAM5,4875,487 0170602624AWEAPONS AND MUNITIONS TECHNOLOGY48,34048,340 0180602705AELECTRONICS AND ELECTRONIC DEVICES55,30155,301 0190602709ANIGHT VISION TECHNOLOGY33,80733,807 0200602712ACOUNTERMINE SYSTEMS25,06825,068 0210602716AHUMAN FACTORS ENGINEERING TECHNOLOGY23,68123,681 0220602720AENVIRONMENTAL QUALITY TECHNOLOGY20,85020,850 0230602782ACOMMAND, CONTROL, COMMUNICATIONS TECHNOLOGY36,16036,160 0240602783ACOMPUTER AND SOFTWARE TECHNOLOGY12,65612,656 0250602784AMILITARY ENGINEERING TECHNOLOGY63,40963,409 0260602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY24,73524,735 0270602786AWARFIGHTER TECHNOLOGY35,79535,795 0280602787AMEDICAL TECHNOLOGY76,85376,853  SUBTOTAL APPLIED RESEARCH879,685887,685  ADVANCED TECHNOLOGY DEVELOPMENT 0290603001AWARFIGHTER ADVANCED TECHNOLOGY46,97346,973 0300603002AMEDICAL ADVANCED TECHNOLOGY69,58469,584 0310603003AAVIATION ADVANCED TECHNOLOGY89,73689,736 0320603004AWEAPONS AND MUNITIONS ADVANCED TECHNOLOGY57,66357,663 0330603005ACOMBAT VEHICLE AND AUTOMOTIVE ADVANCED TECHNOLOGY113,071113,071 0340603006ASPACE APPLICATION ADVANCED TECHNOLOGY5,5545,554 0350603007AMANPOWER, PERSONNEL AND TRAINING ADVANCED TECHNOLOGY12,63612,636 0370603009ATRACTOR HIKE7,5027,502 0380603015ANEXT GENERATION TRAINING & SIMULATION SYSTEMS17,42517,425 0390603020ATRACTOR ROSE11,91211,912 0400603125ACOMBATING TERRORISM—TECHNOLOGY DEVELOPMENT27,52027,520 0410603130ATRACTOR NAIL2,3812,381 0420603131ATRACTOR EGGS2,4312,431 0430603270AELECTRONIC WARFARE TECHNOLOGY26,87426,874 0440603313AMISSILE AND ROCKET ADVANCED TECHNOLOGY49,44949,449 0450603322ATRACTOR CAGE10,99910,999 0460603461AHIGH PERFORMANCE COMPUTING MODERNIZATION PROGRAM177,159177,159 0470603606ALANDMINE WARFARE AND BARRIER ADVANCED TECHNOLOGY13,99313,993 0480603607AJOINT SERVICE SMALL ARMS PROGRAM5,1055,105 0490603710ANIGHT VISION ADVANCED TECHNOLOGY40,92940,929 0500603728AENVIRONMENTAL QUALITY TECHNOLOGY DEMONSTRATIONS10,72710,727 0510603734AMILITARY ENGINEERING ADVANCED TECHNOLOGY20,14520,145 0520603772AADVANCED TACTICAL COMPUTER SCIENCE AND SENSOR TECHNOLOGY38,16338,163 0530603794AC3 ADVANCED TECHNOLOGY37,81637,816  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT895,747895,747  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0540603305AARMY MISSLE DEFENSE SYSTEMS INTEGRATION10,34710,347 0550603308AARMY SPACE SYSTEMS INTEGRATION25,06125,061 0560603619ALANDMINE WARFARE AND BARRIER—ADV DEV49,63649,636 0570603627ASMOKE, OBSCURANT AND TARGET DEFEATING SYS-ADV DEV13,42613,426 0580603639ATANK AND MEDIUM CALIBER AMMUNITION46,74946,749 0600603747ASOLDIER SUPPORT AND SURVIVABILITY6,2586,258 0610603766ATACTICAL ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV13,47213,472 0620603774ANIGHT VISION SYSTEMS ADVANCED DEVELOPMENT7,2927,292 0630603779AENVIRONMENTAL QUALITY TECHNOLOGY—DEM/VAL8,8138,813 0650603790ANATO RESEARCH AND DEVELOPMENT6,0756,075 0670603804ALOGISTICS AND ENGINEER EQUIPMENT—ADV DEV21,23321,233 0680603807AMEDICAL SYSTEMS—ADV DEV31,96231,962 0690603827ASOLDIER SYSTEMS—ADVANCED DEVELOPMENT22,19422,194 0710604100AANALYSIS OF ALTERNATIVES9,8059,805 0720604115ATECHNOLOGY MATURATION INITIATIVES40,91740,917 0730604120AASSURED POSITIONING, NAVIGATION AND TIMING (PNT)30,05830,058 0740604319AINDIRECT FIRE PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)155,361155,361  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES498,659498,659  SYSTEM DEVELOPMENT & DEMONSTRATION 0760604201AAIRCRAFT AVIONICS12,93912,939 0780604270AELECTRONIC WARFARE DEVELOPMENT18,84318,843 0790604280AJOINT TACTICAL RADIO9,8619,861 0800604290AMID-TIER NETWORKING VEHICULAR RADIO (MNVR)8,7638,763 0810604321AALL SOURCE ANALYSIS SYSTEM4,3094,309 0820604328ATRACTOR CAGE15,13815,138 0830604601AINFANTRY SUPPORT WEAPONS74,12880,628  Army requested realignment[1,500]  Soldier Enhancement Program[5,000] 0850604611AJAVELIN3,9453,945 0870604633AAIR TRAFFIC CONTROL10,07610,076 0880604641ATACTICAL UNMANNED GROUND VEHICLE (TUGV)40,37440,374 0890604710ANIGHT VISION SYSTEMS—ENG DEV67,58267,582 0900604713ACOMBAT FEEDING, CLOTHING, AND EQUIPMENT1,7631,763 0910604715ANON-SYSTEM TRAINING DEVICES—ENG DEV27,15527,155 0920604741AAIR DEFENSE COMMAND, CONTROL AND INTELLIGENCE—ENG DEV24,56924,569 0930604742ACONSTRUCTIVE SIMULATION SYSTEMS DEVELOPMENT23,36423,364 0940604746AAUTOMATIC TEST EQUIPMENT DEVELOPMENT8,9608,960 0950604760ADISTRIBUTIVE INTERACTIVE SIMULATIONS (DIS)—ENG DEV9,1389,138 0960604780ACOMBINED ARMS TACTICAL TRAINER (CATT) CORE21,62221,622 0970604798ABRIGADE ANALYSIS, INTEGRATION AND EVALUATION99,24299,242 0980604802AWEAPONS AND MUNITIONS—ENG DEV21,37921,379 0990604804ALOGISTICS AND ENGINEER EQUIPMENT—ENG DEV48,33948,339 1000604805ACOMMAND, CONTROL, COMMUNICATIONS SYSTEMS—ENG DEV2,7262,726 1010604807AMEDICAL MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV45,41245,412 1020604808ALANDMINE WARFARE/BARRIER—ENG DEV55,21555,215 1040604818AARMY TACTICAL COMMAND & CONTROL HARDWARE & SOFTWARE163,643163,643 1050604820ARADAR DEVELOPMENT12,30912,309 1060604822AGENERAL FUND ENTERPRISE BUSINESS SYSTEM (GFEBS)15,70015,700 1070604823AFIREFINDER6,2436,243 1080604827ASOLDIER SYSTEMS—WARRIOR DEM/VAL18,77618,776 1090604854AARTILLERY SYSTEMS—EMD1,9531,953 1100605013AINFORMATION TECHNOLOGY DEVELOPMENT67,35867,358 1110605018AINTEGRATED PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)136,011121,011  Restructure program[–15,000] 1120605028AARMORED MULTI-PURPOSE VEHICLE (AMPV)230,210230,210 1130605030AJOINT TACTICAL NETWORK CENTER (JTNC)13,35713,357 1140605031AJOINT TACTICAL NETWORK (JTN)18,05518,055 1150605032ATRACTOR TIRE5,6775,677 1160605035ACOMMON INFRARED COUNTERMEASURES (CIRCM)77,570101,570  Apache Survivability Enhancements—Army Unfunded Requirement[24,000] 1170605051AAIRCRAFT SURVIVABILITY DEVELOPMENT18,11278,112  Apache Survivability Enhancements—Army Unfunded Requirement[60,000] 1180605350AWIN-T INCREMENT 3—FULL NETWORKING39,70039,700 1190605380AAMF JOINT TACTICAL RADIO SYSTEM (JTRS)12,98712,987 1200605450AJOINT AIR-TO-GROUND MISSILE (JAGM)88,86674,966  EMD contract delays[–13,900] 1210605456APAC–3/MSE MISSILE2,2722,272 1220605457AARMY INTEGRATED AIR AND MISSILE DEFENSE (AIAMD)214,099214,099 1230605625AMANNED GROUND VEHICLE49,24739,247  Funding ahead of need[–10,000] 1240605626AAERIAL COMMON SENSOR22 1250605766ANATIONAL CAPABILITIES INTEGRATION (MIP)10,59910,599 1260605812AJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH32,48632,486 1270605830AAVIATION GROUND SUPPORT EQUIPMENT8,8808,880 1280210609APALADIN INTEGRATED MANAGEMENT (PIM)152,288152,288 1290303032ATROJAN—RH125,0225,022 1300304270AELECTRONIC WARFARE DEVELOPMENT12,68612,686  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION2,068,9502,120,550  RDT&E MANAGEMENT SUPPORT 1310604256ATHREAT SIMULATOR DEVELOPMENT20,03520,035 1320604258ATARGET SYSTEMS DEVELOPMENT16,68416,684 1330604759AMAJOR T&E INVESTMENT62,58062,580 1340605103ARAND ARROYO CENTER20,85320,853 1350605301AARMY KWAJALEIN ATOLL205,145205,145 1360605326ACONCEPTS EXPERIMENTATION PROGRAM19,43019,430 1380605601AARMY TEST RANGES AND FACILITIES277,646277,646 1390605602AARMY TECHNICAL TEST INSTRUMENTATION AND TARGETS51,55051,550 1400605604ASURVIVABILITY/LETHALITY ANALYSIS33,24633,246 1410605606AAIRCRAFT CERTIFICATION4,7604,760 1420605702AMETEOROLOGICAL SUPPORT TO RDT&E ACTIVITIES8,3038,303 1430605706AMATERIEL SYSTEMS ANALYSIS20,40320,403 1440605709AEXPLOITATION OF FOREIGN ITEMS10,39610,396 1450605712ASUPPORT OF OPERATIONAL TESTING49,33749,337 1460605716AARMY EVALUATION CENTER52,69452,694 1470605718AARMY MODELING & SIM X-CMD COLLABORATION & INTEG938938 1480605801APROGRAMWIDE ACTIVITIES60,31960,319 1490605803ATECHNICAL INFORMATION ACTIVITIES28,47828,478 1500605805AMUNITIONS STANDARDIZATION, EFFECTIVENESS AND SAFETY32,60424,604  Program reduction[–8,000] 1510605857AENVIRONMENTAL QUALITY TECHNOLOGY MGMT SUPPORT3,1863,186 1520605898AMANAGEMENT HQ—R&D48,95548,955  SUBTOTAL RDT&E MANAGEMENT SUPPORT1,027,5421,019,542  OPERATIONAL SYSTEMS DEVELOPMENT 1540603778AMLRS PRODUCT IMPROVEMENT PROGRAM18,39718,397 1550603813ATRACTOR PULL9,4619,461 1560607131AWEAPONS AND MUNITIONS PRODUCT IMPROVEMENT PROGRAMS4,9454,945 1570607133ATRACTOR SMOKE7,5697,569 1580607135AAPACHE PRODUCT IMPROVEMENT PROGRAM69,86269,862 1590607136ABLACKHAWK PRODUCT IMPROVEMENT PROGRAM66,65366,653 1600607137ACHINOOK PRODUCT IMPROVEMENT PROGRAM37,40737,407 1610607138AFIXED WING PRODUCT IMPROVEMENT PROGRAM1,1511,151 1620607139AIMPROVED TURBINE ENGINE PROGRAM51,16451,164 1630607140AEMERGING TECHNOLOGIES FROM NIE2,4812,481 1640607141ALOGISTICS AUTOMATION1,6731,673 1660607665AFAMILY OF BIOMETRICS13,23713,237 1670607865APATRIOT PRODUCT IMPROVEMENT105,816105,816 1690202429AAEROSTAT JOINT PROJECT—COCOM EXERCISE40,56540,565 1710203728AJOINT AUTOMATED DEEP OPERATION COORDINATION SYSTEM (JADOCS)35,71935,719 1720203735ACOMBAT VEHICLE IMPROVEMENT PROGRAMS257,167354,167  Stryker Lethality Upgrades[97,000] 1730203740AMANEUVER CONTROL SYSTEM15,44515,445 1750203752AAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM364364 1760203758ADIGITIZATION4,3614,361 1770203801AMISSILE/AIR DEFENSE PRODUCT IMPROVEMENT PROGRAM3,1543,154 1780203802AOTHER MISSILE PRODUCT IMPROVEMENT PROGRAMS35,95135,951 1790203808ATRACTOR CARD34,68634,686 1800205402AINTEGRATED BASE DEFENSE—OPERATIONAL SYSTEM DEV10,75010,750 1810205410AMATERIALS HANDLING EQUIPMENT402402 1830205456ALOWER TIER AIR AND MISSILE DEFENSE (AMD) SYSTEM64,15964,159 1840205778AGUIDED MULTIPLE-LAUNCH ROCKET SYSTEM (GMLRS)17,52717,527 1850208053AJOINT TACTICAL GROUND SYSTEM20,51520,515 1870303028ASECURITY AND INTELLIGENCE ACTIVITIES12,36812,368 1880303140AINFORMATION SYSTEMS SECURITY PROGRAM31,15431,154 1890303141AGLOBAL COMBAT SUPPORT SYSTEM12,27412,274 1900303142ASATCOM GROUND ENVIRONMENT (SPACE)9,3559,355 1910303150AWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM7,0537,053 1930305179AINTEGRATED BROADCAST SERVICE (IBS)750750 1940305204ATACTICAL UNMANNED AERIAL VEHICLES13,22513,225 1950305206AAIRBORNE RECONNAISSANCE SYSTEMS22,87022,870 1960305208ADISTRIBUTED COMMON GROUND/SURFACE SYSTEMS25,59225,592 1990305233ARQ–7 UAV7,2977,297 2010310349AWIN-T INCREMENT 2—INITIAL NETWORKING3,8003,800 2020708045AEND ITEM INDUSTRIAL PREPAREDNESS ACTIVITIES48,44248,442 202A9999999999CLASSIFIED PROGRAMS4,5364,536  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT1,129,2971,226,297   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, ARMY6,924,9597,093,559  RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY BASIC RESEARCH 0010601103NUNIVERSITY RESEARCH INITIATIVES116,196125,196  Defense University Research Instumentation Program increase[9,000] 0020601152NIN-HOUSE LABORATORY INDEPENDENT RESEARCH19,12619,126 0030601153NDEFENSE RESEARCH SCIENCES451,606479,106  Basic research program increase[27,500]  SUBTOTAL BASIC RESEARCH586,928623,428  APPLIED RESEARCH 0040602114NPOWER PROJECTION APPLIED RESEARCH68,72368,723 0050602123NFORCE PROTECTION APPLIED RESEARCH154,963154,963 0060602131MMARINE CORPS LANDING FORCE TECHNOLOGY49,00149,001 0070602235NCOMMON PICTURE APPLIED RESEARCH42,55142,551 0080602236NWARFIGHTER SUSTAINMENT APPLIED RESEARCH45,05645,056 0090602271NELECTROMAGNETIC SYSTEMS APPLIED RESEARCH115,051115,051 0100602435NOCEAN WARFIGHTING ENVIRONMENT APPLIED RESEARCH42,25262,252  Service Life Extension for the AGOR Ship[20,000] 0110602651MJOINT NON-LETHAL WEAPONS APPLIED RESEARCH6,1196,119 0120602747NUNDERSEA WARFARE APPLIED RESEARCH123,750142,350  Accelerate undersea warfare research[18,600] 0130602750NFUTURE NAVAL CAPABILITIES APPLIED RESEARCH179,686179,686 0140602782NMINE AND EXPEDITIONARY WARFARE APPLIED RESEARCH37,41837,418  SUBTOTAL APPLIED RESEARCH864,570903,170  ADVANCED TECHNOLOGY DEVELOPMENT 0150603114NPOWER PROJECTION ADVANCED TECHNOLOGY37,09337,093 0160603123NFORCE PROTECTION ADVANCED TECHNOLOGY38,04438,044 0170603271NELECTROMAGNETIC SYSTEMS ADVANCED TECHNOLOGY34,89934,899 0180603640MUSMC ADVANCED TECHNOLOGY DEMONSTRATION (ATD)137,562137,562 0190603651MJOINT NON-LETHAL WEAPONS TECHNOLOGY DEVELOPMENT12,74512,745 0200603673NFUTURE NAVAL CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT258,860258,860 0210603680NMANUFACTURING TECHNOLOGY PROGRAM57,07457,074 0220603729NWARFIGHTER PROTECTION ADVANCED TECHNOLOGY4,8074,807 0230603747NUNDERSEA WARFARE ADVANCED TECHNOLOGY13,74813,748 0240603758NNAVY WARFIGHTING EXPERIMENTS AND DEMONSTRATIONS66,04166,041 0250603782NMINE AND EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY1,9911,991  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT662,864662,864  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0260603207NAIR/OCEAN TACTICAL APPLICATIONS41,83241,832 0270603216NAVIATION SURVIVABILITY5,4045,404 0280603237NDEPLOYABLE JOINT COMMAND AND CONTROL3,0863,086 0290603251NAIRCRAFT SYSTEMS11,64311,643 0300603254NASW SYSTEMS DEVELOPMENT5,5555,555 0310603261NTACTICAL AIRBORNE RECONNAISSANCE3,0873,087 0320603382NADVANCED COMBAT SYSTEMS TECHNOLOGY1,6361,636 0330603502NSURFACE AND SHALLOW WATER MINE COUNTERMEASURES118,588113,588  LDUUV development growth[–5,000] 0340603506NSURFACE SHIP TORPEDO DEFENSE77,38577,385 0350603512NCARRIER SYSTEMS DEVELOPMENT8,3488,348 0360603525NPILOT FISH123,246123,246 0370603527NRETRACT LARCH28,81928,819 0380603536NRETRACT JUNIPER112,678112,678 0390603542NRADIOLOGICAL CONTROL710710 0400603553NSURFACE ASW1,0961,096 0410603561NADVANCED SUBMARINE SYSTEM DEVELOPMENT87,16093,360  Accelerate unmanned underwater vehicle development[10,000]  Universal launch and recovery module unfunded outyear tail[–3,800] 0420603562NSUBMARINE TACTICAL WARFARE SYSTEMS10,37110,371 0430603563NSHIP CONCEPT ADVANCED DESIGN11,88811,888 0440603564NSHIP PRELIMINARY DESIGN & FEASIBILITY STUDIES4,3324,332 0450603570NADVANCED NUCLEAR POWER SYSTEMS482,040482,040 0460603573NADVANCED SURFACE MACHINERY SYSTEMS25,90425,904 0470603576NCHALK EAGLE511,802511,802 0480603581NLITTORAL COMBAT SHIP (LCS)118,416118,416 0490603582NCOMBAT SYSTEM INTEGRATION35,90135,901 0500603595NOHIO REPLACEMENT971,393971,393 0510603596NLCS MISSION MODULES206,149206,149 0520603597NAUTOMATED TEST AND RE-TEST (ATRT)8,0008,000 0530603609NCONVENTIONAL MUNITIONS7,6787,678 0540603611MMARINE CORPS ASSAULT VEHICLES219,082219,082 0550603635MMARINE CORPS GROUND COMBAT/SUPPORT SYSTEM623623 0560603654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT18,26018,260 0570603658NCOOPERATIVE ENGAGEMENT76,24776,247 0580603713NOCEAN ENGINEERING TECHNOLOGY DEVELOPMENT4,5204,520 0590603721NENVIRONMENTAL PROTECTION20,71120,711 0600603724NNAVY ENERGY PROGRAM47,76147,761 0610603725NFACILITIES IMPROVEMENT5,2265,226 0620603734NCHALK CORAL182,771182,771 0630603739NNAVY LOGISTIC PRODUCTIVITY3,8663,866 0640603746NRETRACT MAPLE360,065360,065 0650603748NLINK PLUMERIA237,416237,416 0660603751NRETRACT ELM37,94437,944 0670603764NLINK EVERGREEN47,31247,312 0680603787NSPECIAL PROCESSES17,40817,408 0690603790NNATO RESEARCH AND DEVELOPMENT9,3599,359 0700603795NLAND ATTACK TECHNOLOGY887887 0710603851MJOINT NON-LETHAL WEAPONS TESTING29,44829,448 0720603860NJOINT PRECISION APPROACH AND LANDING SYSTEMS—DEM/VAL91,47991,479 0730603925NDIRECTED ENERGY AND ELECTRIC WEAPON SYSTEMS67,36067,360 0740604112NGERALD R. FORD CLASS NUCLEAR AIRCRAFT CARRIER (CVN 78—80)48,105127,205  Full ship shock trials for CVN–78[79,100] 0750604122NREMOTE MINEHUNTING SYSTEM (RMS)20,08920,089 0760604272NTACTICAL AIR DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)18,96918,969 0770604279NASE SELF-PROTECTION OPTIMIZATION7,8747,874 0780604292NMH-XX5,2985,298 0790604454NLX (R)46,48675,486  LX(R) Acceleration[29,000] 0800604653NJOINT COUNTER RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)3,8173,817 0810604659NPRECISION STRIKE WEAPONS DEVELOPMENT PROGRAM9,5959,595 0820604707NSPACE AND ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT29,58125,246  Maritime concept generation and development growth[–4,335] 0830604786NOFFENSIVE ANTI-SURFACE WARFARE WEAPON DEVELOPMENT285,849285,849 0840605812MJOINT LIGHT TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT PH36,65636,656 0850303354NASW SYSTEMS DEVELOPMENT—MIP9,8359,835 0860304270NELECTRONIC WARFARE DEVELOPMENT—MIP580580  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES5,024,6265,129,591  SYSTEM DEVELOPMENT & DEMONSTRATION 0870603208NTRAINING SYSTEM AIRCRAFT21,70821,708 0880604212NOTHER HELO DEVELOPMENT11,10111,101 0890604214NAV–8B AIRCRAFT—ENG DEV39,87839,878 0900604215NSTANDARDS DEVELOPMENT53,05953,059 0910604216NMULTI-MISSION HELICOPTER UPGRADE DEVELOPMENT21,35821,358 0920604218NAIR/OCEAN EQUIPMENT ENGINEERING4,5154,515 0930604221NP–3 MODERNIZATION PROGRAM1,5141,514 0940604230NWARFARE SUPPORT SYSTEM5,8755,875 0950604231NTACTICAL COMMAND SYSTEM81,55381,553 0960604234NADVANCED HAWKEYE272,149264,149  Cost growth[–8,000] 0970604245NH–1 UPGRADES27,23527,235 0980604261NACOUSTIC SEARCH SENSORS35,76335,763 0990604262NV–22A87,91887,918 1000604264NAIR CREW SYSTEMS DEVELOPMENT12,67912,679 1010604269NEA–1856,92156,921 1020604270NELECTRONIC WARFARE DEVELOPMENT23,68523,685 1030604273NEXECUTIVE HELO DEVELOPMENT507,093507,093 1040604274NNEXT GENERATION JAMMER (NGJ)411,767403,767  Contract delays[–8,000] 1050604280NJOINT TACTICAL RADIO SYSTEM—NAVY (JTRS-NAVY)25,07125,071 1060604307NSURFACE COMBATANT COMBAT SYSTEM ENGINEERING443,433421,133  Aegis development support growth[–22,300] 1070604311NLPD–17 CLASS SYSTEMS INTEGRATION747747 1080604329NSMALL DIAMETER BOMB (SDB)97,00284,644  F–18 integration contract delay[–12,358] 1090604366NSTANDARD MISSILE IMPROVEMENTS129,649129,649 1100604373NAIRBORNE MCM11,64711,647 1110604376MMARINE AIR GROUND TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION2,7782,778 1120604378NNAVAL INTEGRATED FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING23,69523,695 1130604404NUNMANNED CARRIER LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM134,708484,708  Competitive air vehicle risk reduction activities[300,000]  Government and industry source selection preparation[50,000] 1140604501NADVANCED ABOVE WATER SENSORS43,91443,914 1150604503NSSN–688 AND TRIDENT MODERNIZATION109,908109,908 1160604504NAIR CONTROL57,92857,928 1170604512NSHIPBOARD AVIATION SYSTEMS120,217120,217 1180604522NAIR AND MISSILE DEFENSE RADAR (AMDR) SYSTEM241,754241,754 1190604558NNEW DESIGN SSN122,556122,556 1200604562NSUBMARINE TACTICAL WARFARE SYSTEM48,21360,213  Accelerate submarine combat and weapon system modernization[12,000] 1210604567NSHIP CONTRACT DESIGN/ LIVE FIRE T&E49,71249,712 1220604574NNAVY TACTICAL COMPUTER RESOURCES4,0964,096 1230604580NVIRGINIA PAYLOAD MODULE (VPM)167,719167,719 1240604601NMINE DEVELOPMENT15,12215,122 1250604610NLIGHTWEIGHT TORPEDO DEVELOPMENT33,73833,738 1260604654NJOINT SERVICE EXPLOSIVE ORDNANCE DEVELOPMENT8,1238,123 1270604703NPERSONNEL, TRAINING, SIMULATION, AND HUMAN FACTORS7,6867,686 1280604727NJOINT STANDOFF WEAPON SYSTEMS405405 1290604755NSHIP SELF DEFENSE (DETECT & CONTROL)153,836153,836 1300604756NSHIP SELF DEFENSE (ENGAGE: HARD KILL)99,61999,619 1310604757NSHIP SELF DEFENSE (ENGAGE: SOFT KILL/EW)116,798116,798 1320604761NINTELLIGENCE ENGINEERING4,3534,353 1330604771NMEDICAL DEVELOPMENT9,4439,443 1340604777NNAVIGATION/ID SYSTEM32,46932,469 1350604800MJOINT STRIKE FIGHTER (JSF)—EMD537,901537,901 1360604800NJOINT STRIKE FIGHTER (JSF)—EMD504,736504,736 1370604810MJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—MARINE CORPS59,26520,800  Program delay[–38,465] 1380604810NJOINT STRIKE FIGHTER FOLLOW ON DEVELOPMENT—NAVY47,57921,244  Program delay[–26,335] 1390605013MINFORMATION TECHNOLOGY DEVELOPMENT5,9145,914 1400605013NINFORMATION TECHNOLOGY DEVELOPMENT89,71189,711 1410605212NCH–53K RDTE632,092632,092 1420605220NSHIP TO SHORE CONNECTOR (SSC)7,7787,778 1430605450NJOINT AIR-TO-GROUND MISSILE (JAGM)25,89825,898 1440605500NMULTI-MISSION MARITIME AIRCRAFT (MMA)247,929247,929 1450204202NDDG–1000103,199103,199 1460304231NTACTICAL COMMAND SYSTEM—MIP998998 1470304785NTACTICAL CRYPTOLOGIC SYSTEMS17,78517,785 1480305124NSPECIAL APPLICATIONS PROGRAM35,90535,905  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION6,308,8006,555,342  MANAGEMENT SUPPORT 1490604256NTHREAT SIMULATOR DEVELOPMENT30,76930,769 1500604258NTARGET SYSTEMS DEVELOPMENT112,606112,606 1510604759NMAJOR T&E INVESTMENT61,23461,234 1520605126NJOINT THEATER AIR AND MISSILE DEFENSE ORGANIZATION6,9956,995 1530605152NSTUDIES AND ANALYSIS SUPPORT—NAVY4,0114,011 1540605154NCENTER FOR NAVAL ANALYSES48,56348,563 1550605285NNEXT GENERATION FIGHTER5,0005,000 1570605804NTECHNICAL INFORMATION SERVICES925925 1580605853NMANAGEMENT, TECHNICAL & INTERNATIONAL SUPPORT78,14378,143 1590605856NSTRATEGIC TECHNICAL SUPPORT3,2583,258 1600605861NRDT&E SCIENCE AND TECHNOLOGY MANAGEMENT76,94876,948 1610605863NRDT&E SHIP AND AIRCRAFT SUPPORT132,122132,122 1620605864NTEST AND EVALUATION SUPPORT351,912351,912 1630605865NOPERATIONAL TEST AND EVALUATION CAPABILITY17,98517,985 1640605866NNAVY SPACE AND ELECTRONIC WARFARE (SEW) SUPPORT5,3165,316 1650605867NSEW SURVEILLANCE/RECONNAISSANCE SUPPORT6,5196,519 1660605873MMARINE CORPS PROGRAM WIDE SUPPORT13,64913,649  SUBTOTAL MANAGEMENT SUPPORT955,955955,955  OPERATIONAL SYSTEMS DEVELOPMENT 1740101221NSTRATEGIC SUB & WEAPONS SYSTEM SUPPORT107,039107,039 1750101224NSSBN SECURITY TECHNOLOGY PROGRAM46,50646,506 1760101226NSUBMARINE ACOUSTIC WARFARE DEVELOPMENT3,9004,700  Accelerate combat rapid attack weapon[800] 1770101402NNAVY STRATEGIC COMMUNICATIONS16,56916,569 1780203761NRAPID TECHNOLOGY TRANSITION (RTT)18,63211,132  TIPS program growth[–7,500] 1790204136NF/A–18 SQUADRONS133,265133,265 1810204163NFLEET TELECOMMUNICATIONS (TACTICAL)62,86751,067  Joint aerial layer network growth[–11,800] 1820204228NSURFACE SUPPORT36,04536,045 1830204229NTOMAHAWK AND TOMAHAWK MISSION PLANNING CENTER (TMPC)25,22825,228 1840204311NINTEGRATED SURVEILLANCE SYSTEM54,21854,218 1850204413NAMPHIBIOUS TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)11,33511,335 1860204460MGROUND/AIR TASK ORIENTED RADAR (G/ATOR)80,12965,629  Block II test assets early to need[–14,500] 1870204571NCONSOLIDATED TRAINING SYSTEMS DEVELOPMENT39,08739,087 1880204574NCRYPTOLOGIC DIRECT SUPPORT1,9151,915 1890204575NELECTRONIC WARFARE (EW) READINESS SUPPORT46,60946,609 1900205601NHARM IMPROVEMENT52,70816,164  AARGM extended range program growth[–36,544] 1910205604NTACTICAL DATA LINKS149,997149,997 1920205620NSURFACE ASW COMBAT SYSTEM INTEGRATION24,46024,460 1930205632NMK–48 ADCAP42,20647,706  Accelerate torpedo upgrades[5,500] 1940205633NAVIATION IMPROVEMENTS117,759117,759 1950205675NOPERATIONAL NUCLEAR POWER SYSTEMS101,323101,323 1960206313MMARINE CORPS COMMUNICATIONS SYSTEMS67,76367,763 1970206335MCOMMON AVIATION COMMAND AND CONTROL SYSTEM (CAC2S)13,43113,431 1980206623MMARINE CORPS GROUND COMBAT/SUPPORTING ARMS SYSTEMS56,76948,669  Project delays[–8,100] 1990206624MMARINE CORPS COMBAT SERVICES SUPPORT20,72920,729 2000206625MUSMC INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)13,15213,152 2010206629MAMPHIBIOUS ASSAULT VEHICLE48,53548,535 2020207161NTACTICAL AIM MISSILES76,01676,016 2030207163NADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)32,17232,172 2080303109NSATELLITE COMMUNICATIONS (SPACE)53,23953,239 2090303138NCONSOLIDATED AFLOAT NETWORK ENTERPRISE SERVICES (CANES)21,67721,677 2100303140NINFORMATION SYSTEMS SECURITY PROGRAM28,10228,102 2110303150MWWMCCS/GLOBAL COMMAND AND CONTROL SYSTEM294294 2130305160NNAVY METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)599599 2140305192NMILITARY INTELLIGENCE PROGRAM (MIP) ACTIVITIES6,2076,207 2150305204NTACTICAL UNMANNED AERIAL VEHICLES8,5508,550 2160305205NUAS INTEGRATION AND INTEROPERABILITY41,83141,831 2170305208MDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS1,1051,105 2180305208NDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS33,14933,149 2190305220NRQ–4 UAV227,188227,188 2200305231NMQ–8 UAV52,77052,770 2210305232MRQ–11 UAV635635 2220305233NRQ–7 UAV688688 2230305234NSMALL (LEVEL 0) TACTICAL UAS (STUASL0)4,6474,647 2240305239MRQ–21A6,4356,435 2250305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT49,14549,145 2260305242MUNMANNED AERIAL SYSTEMS (UAS) PAYLOADS (MIP)9,2469,246 2270305421NRQ–4 MODERNIZATION150,854150,854 2280308601NMODELING AND SIMULATION SUPPORT4,7574,757 2290702207NDEPOT MAINTENANCE (NON-IF)24,18524,185 2310708730NMARITIME TECHNOLOGY (MARITECH)4,3214,321 231A9999999999CLASSIFIED PROGRAMS1,252,1851,252,185  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT3,482,1733,410,029   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, NAVY17,885,91618,240,379  RESEARCH, DEVELOPMENT, TEST & EVAL, AF BASIC RESEARCH 0010601102FDEFENSE RESEARCH SCIENCES329,721352,221  Basic research program increase[22,500] 0020601103FUNIVERSITY RESEARCH INITIATIVES141,754141,754 0030601108FHIGH ENERGY LASER RESEARCH INITIATIVES13,77813,778  SUBTOTAL BASIC RESEARCH485,253507,753  APPLIED RESEARCH 0040602102FMATERIALS125,234125,234 0050602201FAEROSPACE VEHICLE TECHNOLOGIES123,438123,438 0060602202FHUMAN EFFECTIVENESS APPLIED RESEARCH100,530100,530 0070602203FAEROSPACE PROPULSION182,326182,326 0080602204FAEROSPACE SENSORS147,291147,291 0090602601FSPACE TECHNOLOGY116,122116,122 0100602602FCONVENTIONAL MUNITIONS99,85199,851 0110602605FDIRECTED ENERGY TECHNOLOGY115,604115,604 0120602788FDOMINANT INFORMATION SCIENCES AND METHODS164,909164,909 0130602890FHIGH ENERGY LASER RESEARCH42,03742,037  SUBTOTAL APPLIED RESEARCH1,217,3421,217,342  ADVANCED TECHNOLOGY DEVELOPMENT 0140603112FADVANCED MATERIALS FOR WEAPON SYSTEMS37,66547,665  Metals Affordability Initiative[10,000] 0150603199FSUSTAINMENT SCIENCE AND TECHNOLOGY (S&T)18,37818,378 0160603203FADVANCED AEROSPACE SENSORS42,18342,183 0170603211FAEROSPACE TECHNOLOGY DEV/DEMO100,733100,733 0180603216FAEROSPACE PROPULSION AND POWER TECHNOLOGY168,821168,821 0190603270FELECTRONIC COMBAT TECHNOLOGY47,03247,032 0200603401FADVANCED SPACECRAFT TECHNOLOGY54,89754,897 0210603444FMAUI SPACE SURVEILLANCE SYSTEM (MSSS)12,85312,853 0220603456FHUMAN EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT25,44825,448 0230603601FCONVENTIONAL WEAPONS TECHNOLOGY48,53648,536 0240603605FADVANCED WEAPONS TECHNOLOGY30,19530,195 0250603680FMANUFACTURING TECHNOLOGY PROGRAM42,63052,630  Maturation of advanced manufacturing for low-cost sustainment[10,000] 0260603788FBATTLESPACE KNOWLEDGE DEVELOPMENT AND DEMONSTRATION46,41446,414  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT675,785695,785  ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES 0270603260FINTELLIGENCE ADVANCED DEVELOPMENT5,0325,032 0290603438FSPACE CONTROL TECHNOLOGY4,0704,070 0300603742FCOMBAT IDENTIFICATION TECHNOLOGY21,79021,790 0310603790FNATO RESEARCH AND DEVELOPMENT4,7364,736 0330603830FSPACE SECURITY AND DEFENSE PROGRAM30,77130,771 0340603851FINTERCONTINENTAL BALLISTIC MISSILE—DEM/VAL39,76539,765 0360604015FLONG RANGE STRIKE1,246,228556,228  Delayed EMD contract award[–690,000] 0370604317FTECHNOLOGY TRANSFER3,5128,512  Technology transfer program increase[5,000] 0380604327FHARD AND DEEPLY BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM54,63754,637 0400604422FWEATHER SYSTEM FOLLOW-ON76,10851,108  Unjustified increase and analysis of alternatives[–25,000] 0440604857FOPERATIONALLY RESPONSIVE SPACE6,45719,957  SSA, Weather, or Launch Activities[13,500] 0450604858FTECH TRANSITION PROGRAM246,514246,514 0460605230FGROUND BASED STRATEGIC DETERRENT75,16675,166 0490207110FNEXT GENERATION AIR DOMINANCE8,8308,830 0500207455FTHREE DIMENSIONAL LONG-RANGE RADAR (3DELRR)14,93914,939 0510305164FNAVSTAR GLOBAL POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)142,288142,288 0520306250FCYBER OPERATIONS TECHNOLOGY DEVELOPMENT81,73296,732  Increase USCC Cyber Operations Technology Development[15,000]  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT & PROTOTYPES2,062,5751,381,075  SYSTEM DEVELOPMENT & DEMONSTRATION 0550604270FELECTRONIC WARFARE DEVELOPMENT929929 0560604281FTACTICAL DATA NETWORKS ENTERPRISE60,25660,256 0570604287FPHYSICAL SECURITY EQUIPMENT5,9735,973 0580604329FSMALL DIAMETER BOMB (SDB)—EMD32,62432,624 0590604421FCOUNTERSPACE SYSTEMS24,20824,208 0600604425FSPACE SITUATION AWARENESS SYSTEMS32,37432,374 0610604426FSPACE FENCE243,909243,909 0620604429FAIRBORNE ELECTRONIC ATTACK8,3588,358 0630604441FSPACE BASED INFRARED SYSTEM (SBIRS) HIGH EMD292,235292,235 0640604602FARMAMENT/ORDNANCE DEVELOPMENT40,15440,154 0650604604FSUBMUNITIONS2,5062,506 0660604617FAGILE COMBAT SUPPORT57,67857,678 0670604706FLIFE SUPPORT SYSTEMS8,1878,187 0680604735FCOMBAT TRAINING RANGES15,79515,795 0690604800FF–35—EMD589,441589,441 0710604853FEVOLVED EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD84,438184,438  EELV Program—Rocket Propulsion System Development[100,000] 0720604932FLONG RANGE STANDOFF WEAPON36,64316,143  Contract delay[–20,500] 0730604933FICBM FUZE MODERNIZATION142,551142,551 0740605213FF–22 MODERNIZATION INCREMENT 3.2B140,640140,640 0750605214FGROUND ATTACK WEAPONS FUZE DEVELOPMENT3,5983,598 0760605221FKC–46602,364402,364  Program decrease[–200,000] 0770605223FADVANCED PILOT TRAINING11,39511,395 0780605229FCSAR HH–60 RECAPITALIZATION156,085156,085 0800605431FADVANCED EHF MILSATCOM (SPACE)228,230228,230 0810605432FPOLAR MILSATCOM (SPACE)72,08472,084 0820605433FWIDEBAND GLOBAL SATCOM (SPACE)56,34352,343  Excess to need[–4,000] 0830605458FAIR & SPACE OPS CENTER 10.2 RDT&E47,62947,629 0840605931FB–2 DEFENSIVE MANAGEMENT SYSTEM271,961271,961 0850101125FNUCLEAR WEAPONS MODERNIZATION212,121212,121 0860207171FF–15 EPAWSS186,481186,481 0870207701FFULL COMBAT MISSION TRAINING18,08218,082 0880305176FCOMBAT SURVIVOR EVADER LOCATOR993993 0890307581FNEXTGEN JSTARS44,34344,343 0910401319FPRESIDENTIAL AIRCRAFT REPLACEMENT (PAR)102,620102,620 0920701212FAUTOMATED TEST SYSTEMS14,56314,563  SUBTOTAL SYSTEM DEVELOPMENT & DEMONSTRATION3,847,7913,723,291  MANAGEMENT SUPPORT 0930604256FTHREAT SIMULATOR DEVELOPMENT23,84423,844 0940604759FMAJOR T&E INVESTMENT68,30273,302  Airborne Sensor Data Correlation Project[5,000] 0950605101FRAND PROJECT AIR FORCE34,91834,918 0970605712FINITIAL OPERATIONAL TEST & EVALUATION10,47610,476 0980605807FTEST AND EVALUATION SUPPORT673,908673,908 0990605860FROCKET SYSTEMS LAUNCH PROGRAM (SPACE)21,85821,858 1000605864FSPACE TEST PROGRAM (STP)28,22828,228 1010605976FFACILITIES RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT40,51840,518 1020605978FFACILITIES SUSTAINMENT—TEST AND EVALUATION SUPPORT27,89527,895 1030606017FREQUIREMENTS ANALYSIS AND MATURATION16,50716,507 1040606116FSPACE TEST AND TRAINING RANGE DEVELOPMENT18,99718,997 1060606392FSPACE AND MISSILE CENTER (SMC) CIVILIAN WORKFORCE185,305176,727  Excess to need[–8,578] 1070308602FENTEPRISE INFORMATION SERVICES (EIS)4,8414,841 1080702806FACQUISITION AND MANAGEMENT SUPPORT15,35715,357 1090804731FGENERAL SKILL TRAINING1,3151,315 1111001004FINTERNATIONAL ACTIVITIES2,3152,315  SUBTOTAL MANAGEMENT SUPPORT1,174,5841,171,006  OPERATIONAL SYSTEMS DEVELOPMENT 1120603423FGLOBAL POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT350,232350,232 1130604233FSPECIALIZED UNDERGRADUATE FLIGHT TRAINING10,46510,465 1140604445FWIDE AREA SURVEILLANCE24,57724,577 1170605018FAF INTEGRATED PERSONNEL AND PAY SYSTEM (AF-IPPS)69,69410,694  Forward financing, excluding funding for audit readiness[–59,000] 1180605024FANTI-TAMPER TECHNOLOGY EXECUTIVE AGENCY26,71826,718 1190605278FHC/MC–130 RECAP RDT&E10,80710,807 1210101113FB–52 SQUADRONS74,52074,520 1220101122FAIR-LAUNCHED CRUISE MISSILE (ALCM)451451 1230101126FB–1B SQUADRONS2,2452,245 1240101127FB–2 SQUADRONS108,183108,183 1250101213FMINUTEMAN SQUADRONS178,929178,929 1260101313FSTRAT WAR PLANNING SYSTEM—USSTRATCOM28,48128,481 1270101314FNIGHT FIST—USSTRATCOM8787 1280101316FWORLDWIDE JOINT STRATEGIC COMMUNICATIONS5,3155,315 1310105921FSERVICE SUPPORT TO STRATCOM—SPACE ACTIVITIES8,0908,090 1320205219FMQ–9 UAV123,439123,439 1340207131FA–10 SQUADRONS16,200  A–10 restoration: operational flight program development[16,200] 1350207133FF–16 SQUADRONS148,297198,297  AESA Radar Integration[50,000] 1360207134FF–15E SQUADRONS179,283192,079  Transfer from procurement[12,796] 1370207136FMANNED DESTRUCTIVE SUPPRESSION14,86014,860 1380207138FF–22A SQUADRONS262,552262,552 1390207142FF–35 SQUADRONS115,39553,921  Program delay[–61,474] 1400207161FTACTICAL AIM MISSILES43,36043,360 1410207163FADVANCED MEDIUM RANGE AIR-TO-AIR MISSILE (AMRAAM)46,16046,160 1430207224FCOMBAT RESCUE AND RECOVERY412412 1440207227FCOMBAT RESCUE—PARARESCUE657657 1450207247FAF TENCAP31,42831,428 1460207249FPRECISION ATTACK SYSTEMS PROCUREMENT1,1051,105 1470207253FCOMPASS CALL14,24914,249 1480207268FAIRCRAFT ENGINE COMPONENT IMPROVEMENT PROGRAM103,942103,942 1490207325FJOINT AIR-TO-SURFACE STANDOFF MISSILE (JASSM)12,79312,793 1500207410FAIR & SPACE OPERATIONS CENTER (AOC)21,19321,193 1510207412FCONTROL AND REPORTING CENTER (CRC)559559 1520207417FAIRBORNE WARNING AND CONTROL SYSTEM (AWACS)161,812161,812 1530207418FTACTICAL AIRBORNE CONTROL SYSTEMS6,0016,001 1550207431FCOMBAT AIR INTELLIGENCE SYSTEM ACTIVITIES7,7937,793 1560207444FTACTICAL AIR CONTROL PARTY-MOD12,46512,465 1570207448FC2ISR TACTICAL DATA LINK1,6811,681 1590207452FDCAPES16,79616,796 1610207590FSEEK EAGLE21,56421,564 1620207601FUSAF MODELING AND SIMULATION24,99424,994 1630207605FWARGAMING AND SIMULATION CENTERS6,0356,035 1640207697FDISTRIBUTED TRAINING AND EXERCISES4,3584,358 1650208006FMISSION PLANNING SYSTEMS55,83555,835 1670208087FAF OFFENSIVE CYBERSPACE OPERATIONS12,87412,874 1680208088FAF DEFENSIVE CYBERSPACE OPERATIONS7,6817,681 1710301017FGLOBAL SENSOR INTEGRATED ON NETWORK (GSIN)5,9745,974 1770301400FSPACE SUPERIORITY INTELLIGENCE13,81513,815 1780302015FE–4B NATIONAL AIRBORNE OPERATIONS CENTER (NAOC)80,36080,360 1790303001FFAMILY OF ADVANCED BLOS TERMINALS (FAB-T)3,9073,907 1800303131FMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)75,06275,062 1810303140FINFORMATION SYSTEMS SECURITY PROGRAM46,59946,599 1830303142FGLOBAL FORCE MANAGEMENT—DATA INITIATIVE2,4702,470 1860304260FAIRBORNE SIGINT ENTERPRISE112,775112,775 1890305099FGLOBAL AIR TRAFFIC MANAGEMENT (GATM)4,2354,235 1920305110FSATELLITE CONTROL NETWORK (SPACE)7,8795,879  Unjustified increase in systems engineering[–2,000] 1930305111FWEATHER SERVICE29,95529,955 1940305114FAIR TRAFFIC CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)21,48521,485 1950305116FAERIAL TARGETS2,5152,515 1980305128FSECURITY AND INVESTIGATIVE ACTIVITIES472472 1990305145FARMS CONTROL IMPLEMENTATION12,13712,137 2000305146FDEFENSE JOINT COUNTERINTELLIGENCE ACTIVITIES361361 2030305173FSPACE AND MISSILE TEST AND EVALUATION CENTER3,1623,162 2040305174FSPACE INNOVATION, INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT1,5431,543 2050305179FINTEGRATED BROADCAST SERVICE (IBS)7,8607,860 2060305182FSPACELIFT RANGE SYSTEM (SPACE)6,9026,902 2070305202FDRAGON U–234,47134,471 2090305206FAIRBORNE RECONNAISSANCE SYSTEMS50,15460,154  Wide Area Surveillance Capability[10,000] 2100305207FMANNED RECONNAISSANCE SYSTEMS13,24513,245 2110305208FDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS22,78422,784 2120305219FMQ–1 PREDATOR A UAV716716 2130305220FRQ–4 UAV208,053203,053  Program delays[–5,000] 2140305221FNETWORK-CENTRIC COLLABORATIVE TARGETING21,58721,587 2150305236FCOMMON DATA LINK EXECUTIVE AGENT (CDL EA)43,98643,986 2160305238FNATO AGS197,486138,400  Transfer to Procurement for NATO AWACS[–59,086] 2170305240FSUPPORT TO DCGS ENTERPRISE28,43428,434 2180305265FGPS III SPACE SEGMENT180,902180,902 2200305614FJSPOC MISSION SYSTEM81,91181,911 2210305881FRAPID CYBER ACQUISITION3,1493,149 2220305913FNUDET DETECTION SYSTEM (SPACE)14,44714,447 2230305940FSPACE SITUATION AWARENESS OPERATIONS20,07720,077 2250308699FSHARED EARLY WARNING (SEW)853853 2260401115FC–130 AIRLIFT SQUADRON33,96233,962 2270401119FC–5 AIRLIFT SQUADRONS (IF)42,86422,864  Forward financing[–20,000] 2280401130FC–17 AIRCRAFT (IF)54,80754,807 2290401132FC–130J PROGRAM31,01031,010 2300401134FLARGE AIRCRAFT IR COUNTERMEASURES (LAIRCM)6,8026,802 2310401219FKC–10S1,7991,799 2320401314FOPERATIONAL SUPPORT AIRLIFT48,45348,453 2330401318FCV–2236,57636,576 2350408011FSPECIAL TACTICS / COMBAT CONTROL7,9637,963 2360702207FDEPOT MAINTENANCE (NON-IF)1,5251,525 2370708610FLOGISTICS INFORMATION TECHNOLOGY (LOGIT)112,67668,400  Program growth[–44,276] 2380708611FSUPPORT SYSTEMS DEVELOPMENT12,65712,657 2390804743FOTHER FLIGHT TRAINING1,8361,836 2400808716FOTHER PERSONNEL ACTIVITIES121121 2410901202FJOINT PERSONNEL RECOVERY AGENCY5,9115,911 2420901218FCIVILIAN COMPENSATION PROGRAM3,6043,604 2430901220FPERSONNEL ADMINISTRATION4,5984,598 2440901226FAIR FORCE STUDIES AND ANALYSIS AGENCY1,1031,103 2460901538FFINANCIAL MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT101,840101,840 246A9999999999CLASSIFIED PROGRAMS12,780,14212,780,142  SUBTOTAL OPERATIONAL SYSTEMS DEVELOPMENT17,010,33916,848,499   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, AF26,473,66925,544,751  RESEARCH, DEVELOPMENT, TEST & EVAL, DW BASIC RESEARCH 0010601000BRDTRA BASIC RESEARCH INITIATIVE38,43638,436 0020601101EDEFENSE RESEARCH SCIENCES333,119333,119 0030601110D8ZBASIC RESEARCH INITIATIVES42,02242,022 0040601117EBASIC OPERATIONAL MEDICAL RESEARCH SCIENCE56,54456,544 0050601120D8ZNATIONAL DEFENSE EDUCATION PROGRAM49,45354,453  STEM program increase[5,000] 0060601228D8ZHISTORICALLY BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS25,83435,834  Program increase[10,000] 0070601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM46,26146,261  SUBTOTAL BASIC RESEARCH591,669606,669  APPLIED RESEARCH 0080602000D8ZJOINT MUNITIONS TECHNOLOGY19,35219,352 0090602115EBIOMEDICAL TECHNOLOGY114,262114,262 0100602234D8ZLINCOLN LABORATORY RESEARCH PROGRAM51,02651,026 0110602251D8ZAPPLIED RESEARCH FOR THE ADVANCEMENT OF S&T PRIORITIES48,22648,226 0120602303EINFORMATION & COMMUNICATIONS TECHNOLOGY356,358356,358 0140602383EBIOLOGICAL WARFARE DEFENSE29,26529,265 0150602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM208,111208,111 0160602668D8ZCYBER SECURITY RESEARCH13,72713,727 0180602702ETACTICAL TECHNOLOGY314,582309,582  Multi-azimuth defense fast intercept round engagement system[–5,000] 0190602715EMATERIALS AND BIOLOGICAL TECHNOLOGY220,115201,721  Program decrease[–18,394] 0200602716EELECTRONICS TECHNOLOGY174,798174,798 0210602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES155,415155,415 0220602751D8ZSOFTWARE ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH8,8248,824 0231160401BBSOF TECHNOLOGY DEVELOPMENT37,51737,517  SUBTOTAL APPLIED RESEARCH1,751,5781,728,184  ADVANCED TECHNOLOGY DEVELOPMENT 0240603000D8ZJOINT MUNITIONS ADVANCED TECHNOLOGY25,91525,915 0260603122D8ZCOMBATING TERRORISM TECHNOLOGY SUPPORT71,171111,171  Program increase[40,000] 0270603133D8ZFOREIGN COMPARATIVE TESTING21,78221,782 0280603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND DEFEAT290,654290,654 0300603176CADVANCED CONCEPTS AND PERFORMANCE ASSESSMENT12,13912,139 0310603177CDISCRIMINATION SENSOR TECHNOLOGY28,20028,200 0320603178CWEAPONS TECHNOLOGY45,3897,367  High Power Directed Energy—Missile Destruct[–26,055]  Move to support Multiple Object Kill Vehicle[–11,967] 0330603179CADVANCED C4ISR9,8769,876 0340603180CADVANCED RESEARCH17,36417,364 0350603225D8ZJOINT DOD-DOE MUNITIONS TECHNOLOGY DEVELOPMENT18,80218,802 0360603264SAGILE TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY2,6792,679 0370603274CSPECIAL PROGRAM—MDA TECHNOLOGY64,70851,458  Unjustified growth[–13,250] 0380603286EADVANCED AEROSPACE SYSTEMS185,043185,043 0390603287ESPACE PROGRAMS AND TECHNOLOGY126,692126,692 0400603288D8ZANALYTIC ASSESSMENTS14,64514,645 0410603289D8ZADVANCED INNOVATIVE ANALYSIS AND CONCEPTS59,83049,830  Program decrease[–10,000] 0420603294CCOMMON KILL VEHICLE TECHNOLOGY46,7537,195  MOKV Concept Development[–39,558] 0430603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED DEVELOPMENT140,094140,094 0440603527D8ZRETRACT LARCH118,666108,666  Program decrease[–10,000] 0450603618D8ZJOINT ELECTRONIC ADVANCED TECHNOLOGY43,96623,966  Program decrease[–20,000] 0460603648D8ZJOINT CAPABILITY TECHNOLOGY DEMONSTRATIONS141,540116,540  Program decrease[–25,000] 0470603662D8ZNETWORKED COMMUNICATIONS CAPABILITIES6,9806,980 0500603680D8ZDEFENSE-WIDE MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM157,056142,056  Unjustified growth[–15,000] 0510603699D8ZEMERGING CAPABILITIES TECHNOLOGY DEVELOPMENT33,51541,015  Efforts to counter-ISIL and Russian aggression[7,500] 0520603712SGENERIC LOGISTICS R&D TECHNOLOGY DEMONSTRATIONS16,54316,543 0530603713SDEPLOYMENT AND DISTRIBUTION ENTERPRISE TECHNOLOGY29,88829,888 0540603716D8ZSTRATEGIC ENVIRONMENTAL RESEARCH PROGRAM65,83665,836 0550603720SMICROELECTRONICS TECHNOLOGY DEVELOPMENT AND SUPPORT79,03789,037  Trusted Source Implementation for Field Programmable Gate Arrays Study[10,000] 0560603727D8ZJOINT WARFIGHTING PROGRAM9,6265,000  Program decrease[–4,626] 0570603739EADVANCED ELECTRONICS TECHNOLOGIES79,02179,021 0580603760ECOMMAND, CONTROL AND COMMUNICATIONS SYSTEMS201,335201,335 0590603766ENETWORK-CENTRIC WARFARE TECHNOLOGY452,861432,861  Excessive program growth[–20,000] 0600603767ESENSOR TECHNOLOGY257,127257,127 0610603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT10,77110,771 0620603781D8ZSOFTWARE ENGINEERING INSTITUTE15,20215,202 0630603826D8ZQUICK REACTION SPECIAL PROJECTS90,50065,500  Unjustified growth[–25,000] 0660603833D8ZENGINEERING SCIENCE & TECHNOLOGY18,37718,377 0670603941D8ZTEST & EVALUATION SCIENCE & TECHNOLOGY82,58982,589 0680604055D8ZOPERATIONAL ENERGY CAPABILITY IMPROVEMENT37,42037,420 0690303310D8ZCWMD SYSTEMS42,48842,488 0701160402BBSOF ADVANCED TECHNOLOGY DEVELOPMENT57,74157,741  SUBTOTAL ADVANCED TECHNOLOGY DEVELOPMENT3,229,8213,066,865  ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES 0710603161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P31,71031,710 0730603600D8ZWALKOFF90,56790,567 0740603714D8ZADVANCED SENSORS APPLICATION PROGRAM15,90015,900 0750603851D8ZENVIRONMENTAL SECURITY TECHNICAL CERTIFICATION PROGRAM52,75852,758 0760603881CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT228,021228,021 0770603882CBALLISTIC MISSILE DEFENSE MIDCOURSE DEFENSE SEGMENT1,284,8911,284,891 077A0603XXXXMULTIPLE-OBJECT KILL VEHICLE81,525  Divert attitude control systems technology to support Multi-Object Kill Vehicle[10,000]  Establish MOKV Program of Record[71,525] 0780603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL172,754172,754 0790603884CBALLISTIC MISSILE DEFENSE SENSORS233,588233,588 0800603890CBMD ENABLING PROGRAMS409,088409,088 080A0603XXXCWEAPONS TECHNOLOGY—HIGH POWER DE26,055  High Power Directed Energy—Missile Destruct[26,055] 0810603891CSPECIAL PROGRAMS—MDA400,387400,387 0820603892CAEGIS BMD843,355843,355 0830603893CSPACE TRACKING & SURVEILLANCE SYSTEM31,63231,632 0840603895CBALLISTIC MISSILE DEFENSE SYSTEM SPACE PROGRAMS23,28923,289 0850603896CBALLISTIC MISSILE DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI450,085437,785  Future Spirals concurrency with multiple ongoing efforts and excess growth[–12,300] 0860603898CBALLISTIC MISSILE DEFENSE JOINT WARFIGHTER SUPPORT49,57049,570 0870603904CMISSILE DEFENSE INTEGRATION & OPERATIONS CENTER (MDIOC)49,21149,211 0880603906CREGARDING TRENCH9,5839,583 0890603907CSEA BASED X-BAND RADAR (SBX)72,86672,866 0900603913CISRAELI COOPERATIVE PROGRAMS102,795267,595  Arrow 3[19,500]  Arrow System Improvement Program[45,500]  David's Sling[99,800] 0910603914CBALLISTIC MISSILE DEFENSE TEST274,323274,323 0920603915CBALLISTIC MISSILE DEFENSE TARGETS513,256513,256 0930603920D8ZHUMANITARIAN DEMINING10,12910,129 0940603923D8ZCOALITION WARFARE10,35010,350 0950604016D8ZDEPARTMENT OF DEFENSE CORROSION PROGRAM1,51811,518  Program Increase[10,000] 0960604115CTECHNOLOGY MATURATION INITIATIVES96,30096,300 0970604250D8ZADVANCED INNOVATIVE TECHNOLOGIES469,798469,798 0980604400D8ZDEPARTMENT OF DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT3,1293,129 1030604826JJOINT C5 CAPABILITY DEVELOPMENT, INTEGRATION AND INTEROPERABILITY ASSESSMENTS25,20025,200 1050604873CLONG RANGE DISCRIMINATION RADAR (LRDR)137,564137,564 1060604874CIMPROVED HOMELAND DEFENSE INTERCEPTORS278,944298,944  Redesigned kill vehicle development [20,000] 1070604876CBALLISTIC MISSILE DEFENSE TERMINAL DEFENSE SEGMENT TEST26,22526,225 1080604878CAEGIS BMD TEST55,14855,148 1090604879CBALLISTIC MISSILE DEFENSE SENSOR TEST86,76486,764 1100604880CLAND-BASED SM–3 (LBSM3)34,97034,970 1110604881CAEGIS SM–3 BLOCK IIA CO-DEVELOPMENT172,645172,645 1120604887CBALLISTIC MISSILE DEFENSE MIDCOURSE SEGMENT TEST64,61864,618 1140303191D8ZJOINT ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM2,6602,660 1150305103CCYBER SECURITY INITIATIVE963963  SUBTOTAL ADVANCED COMPONENT DEVELOPMENT AND PROTOTYPES6,816,5547,106,634  SYSTEM DEVELOPMENT AND DEMONSTRATION 1160604161D8ZNUCLEAR AND CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,8008,800 1170604165D8ZPROMPT GLOBAL STRIKE CAPABILITY DEVELOPMENT78,81788,817  Concept development by the Army of a CPGS option[5,000]  Concept development by the Navy of a CPGS option[5,000] 1180604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD303,647303,647 1190604764KADVANCED IT SERVICES JOINT PROGRAM OFFICE (AITS-JPO)23,42423,424 1200604771D8ZJOINT TACTICAL INFORMATION DISTRIBUTION SYSTEM (JTIDS)14,28514,285 1210605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES7,1567,156 1220605013BLINFORMATION TECHNOLOGY DEVELOPMENT12,54242  DCMA program decrease[–12,500] 1230605021SEHOMELAND PERSONNEL SECURITY INITIATIVE191191 1240605022D8ZDEFENSE EXPORTABILITY PROGRAM3,2733,273 1250605027D8ZOUSD(C) IT DEVELOPMENT INITIATIVES5,9625,962 1260605070SDOD ENTERPRISE SYSTEMS DEVELOPMENT AND DEMONSTRATION13,41213,412 1270605075D8ZDCMO POLICY AND INTEGRATION2,2232,223 1280605080SDEFENSE AGENCY INTIATIVES (DAI)—FINANCIAL SYSTEM31,66031,660 1290605090SDEFENSE RETIRED AND ANNUITANT PAY SYSTEM (DRAS)13,08513,085 1300605210D8ZDEFENSE-WIDE ELECTRONIC PROCUREMENT CAPABILITIES7,2097,209 1310303141KGLOBAL COMBAT SUPPORT SYSTEM15,15813,794  Early to need[–1,364] 1320305304D8ZDOD ENTERPRISE ENERGY INFORMATION MANAGEMENT (EEIM)4,4144,414  SUBTOTAL SYSTEM DEVELOPMENT AND DEMONSTRATION545,258541,394  MANAGEMENT SUPPORT 1330604774D8ZDEFENSE READINESS REPORTING SYSTEM (DRRS)5,5815,581 1340604875D8ZJOINT SYSTEMS ARCHITECTURE DEVELOPMENT3,0813,081 1350604940D8ZCENTRAL TEST AND EVALUATION INVESTMENT DEVELOPMENT (CTEIP)229,125229,125 1360604942D8ZASSESSMENTS AND EVALUATIONS28,67421,674  Program decrease[–7,000] 1380605100D8ZJOINT MISSION ENVIRONMENT TEST CAPABILITY (JMETC)45,23545,235 1390605104D8ZTECHNICAL STUDIES, SUPPORT AND ANALYSIS24,93624,936 1410605126JJOINT INTEGRATED AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)35,47135,471 1440605142D8ZSYSTEMS ENGINEERING37,65537,655 1450605151D8ZSTUDIES AND ANALYSIS SUPPORT—OSD3,0153,015 1460605161D8ZNUCLEAR MATTERS-PHYSICAL SECURITY5,2875,287 1470605170D8ZSUPPORT TO NETWORKS AND INFORMATION INTEGRATION5,2895,289 1480605200D8ZGENERAL SUPPORT TO USD (INTELLIGENCE)2,1202,120 1490605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM102,264102,264 1580605790D8ZSMALL BUSINESS INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER2,1692,169 1590605798D8ZDEFENSE TECHNOLOGY ANALYSIS13,96013,960 1600605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)51,77551,775 1610605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND EVALUATION9,5339,533 1620605804D8ZDEVELOPMENT TEST AND EVALUATION17,37121,371  Program increase[4,000] 1630605898EMANAGEMENT HQ—R&D71,57171,571 1640606100D8ZBUDGET AND PROGRAM ASSESSMENTS4,1234,123 1650203345D8ZDEFENSE OPERATIONS SECURITY INITIATIVE (DOSI)1,9461,946 1660204571JJOINT STAFF ANALYTICAL SUPPORT7,6737,673 1690303166JSUPPORT TO INFORMATION OPERATIONS (IO) CAPABILITIES10,41310,413 1700303260D8ZDEFENSE MILITARY DECEPTION PROGRAM OFFICE (DMDPO)971971 1710305193D8ZCYBER INTELLIGENCE6,5796,579 1730804767D8ZCOCOM EXERCISE ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)—MHA43,81143,811 1740901598CMANAGEMENT HQ—MDA35,87135,871 1760903230D8WWHS—MISSION OPERATIONS SUPPORT—IT1,0721,072 177A9999999999CLASSIFIED PROGRAMS49,50049,500  SUBTOTAL MANAGEMENT SUPPORT856,071853,071  OPERATIONAL SYSTEM DEVELOPMENT 1780604130VENTERPRISE SECURITY SYSTEM (ESS)7,9297,929 1790605127TREGIONAL INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION MANA1,7501,750 1800605147TOVERSEAS HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)294294 1810607210D8ZINDUSTRIAL BASE ANALYSIS AND SUSTAINMENT SUPPORT22,57622,576 1820607310D8ZCWMD SYSTEMS: OPERATIONAL SYSTEMS DEVELOPMENT1,9011,901 1830607327TGLOBAL THEATER SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)8,4748,474 1840607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS DEVELOPMENT)33,56133,561 1860208043JPLANNING AND DECISION AID SYSTEM (PDAS)3,0613,061 1870208045KC4I INTEROPERABILITY64,92164,921 1890301144KJOINT/ALLIED COALITION INFORMATION SHARING3,6453,645 1930302016KNATIONAL MILITARY COMMAND SYSTEM-WIDE SUPPORT963963 1940302019KDEFENSE INFO INFRASTRUCTURE ENGINEERING AND INTEGRATION10,18610,186 1950303126KLONG-HAUL COMMUNICATIONS—DCS36,88336,883 1960303131KMINIMUM ESSENTIAL EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,73513,735 1970303135GPUBLIC KEY INFRASTRUCTURE (PKI)6,1016,101 1980303136GKEY MANAGEMENT INFRASTRUCTURE (KMI)43,86743,867 1990303140D8ZINFORMATION SYSTEMS SECURITY PROGRAM8,9578,957 2000303140GINFORMATION SYSTEMS SECURITY PROGRAM146,890146,890 2010303150KGLOBAL COMMAND AND CONTROL SYSTEM21,50321,503 2020303153KDEFENSE SPECTRUM ORGANIZATION20,34220,342 2030303170KNET-CENTRIC ENTERPRISE SERVICES (NCES)444444 2050303610KTELEPORT PROGRAM1,7361,736 2060304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES65,06065,060 2100305103KCYBER SECURITY INITIATIVE2,9762,976 2150305186D8ZPOLICY R&D PROGRAMS4,1824,182 2160305199D8ZNET CENTRICITY18,13018,130 2180305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,3025,302 2210305208KDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS3,2393,239 2250305327VINSIDER THREAT11,73311,733 2260305387D8ZHOMELAND DEFENSE TECHNOLOGY TRANSFER PROGRAM2,1192,119 2340708011SINDUSTRIAL PREPAREDNESS24,60519,245  DLA Uniform Research[–5,360] 2350708012SLOGISTICS SUPPORT ACTIVITIES1,7701,770 2360902298JMANAGEMENT HQ—OJCS2,9782,978 2371105219BBMQ–9 UAV18,15123,151  Medium Altitude Long Endurance Tactical (MALET) MQ–9 Unmanned Aerial Vehicle[5,000] 2381105232BBRQ–11 UAV758758 2401160403BBAVIATION SYSTEMS173,934189,134  MC–130 Terrain Following/Terrain Avoidance Radar Program[15,200] 2411160405BBINTELLIGENCE SYSTEMS DEVELOPMENT6,8666,866 2421160408BBOPERATIONAL ENHANCEMENTS63,00863,008 2431160431BBWARRIOR SYSTEMS25,34225,342 2441160432BBSPECIAL PROGRAMS3,4013,401 2451160480BBSOF TACTICAL VEHICLES3,2123,212 2461160483BBMARITIME SYSTEMS63,59763,597 2471160489BBGLOBAL VIDEO SURVEILLANCE ACTIVITIES3,9333,933 2481160490BBOPERATIONAL ENHANCEMENTS INTELLIGENCE10,62310,623 248A9999999999CLASSIFIED PROGRAMS3,564,2723,564,272  SUBTOTAL OPERATIONAL SYSTEM DEVELOPMENT4,538,9104,553,750  UNDISTRIBUTED 249XXXXXXXDEFENSE WIDE CYBER VULNERABILITY ASSESSMENT200,000  Assess all major weapon systems for cyber vulnerability[200,000] 251XXXXXXXTECHNOLOGY OFFSET INITIATIVE300,000  Supports innovative technology development[300,000]  SUBTOTAL UNDISTRIBUTED500,000   TOTAL RESEARCH, DEVELOPMENT, TEST & EVAL, DW18,329,86118,956,567  OPERATIONAL TEST & EVAL, DEFENSE MANAGEMENT SUPPORT 0010605118OTEOPERATIONAL TEST AND EVALUATION76,83876,838 0020605131OTELIVE FIRE TEST AND EVALUATION46,88246,882 0030605814OTEOPERATIONAL TEST ACTIVITIES AND ANALYSES46,83846,838  SUBTOTAL MANAGEMENT SUPPORT170,558170,558   TOTAL OPERATIONAL TEST & EVAL, DEFENSE170,558170,558   TOTAL RDT&E69,784,96370,005,814  Clerk of the House of Representatives.Secretary of the Senate. 